United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
DEPARTMENT OF THE AIR FORCE,
WRIGHT-PATTERSON AIR FORCE BASE,
OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-62
Issued: August 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 12, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) September 22, 2010 nonmerit decision denying his request
for reconsideration. Since more than one year has elapsed since the most recent merit decision
of July 5, 2007 to the filing of this appeal on October 12, 2010, the Board lacks jurisdiction to
review the merits of the claim pursuant to the Federal Employees’ Compensation Act1 and 20
C.F.R. §§ 501.2 and 501.3.2
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to show clear evidence of error.
1
2

5 U.S.C. §§ 8101-8193.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On February 2, 2006 appellant, then a 59-year-old criminal investigator, filed an
occupational disease claim alleging that factors of his federal employment had aggravated his
post-traumatic stress syndrome for the period beginning September 11, 2001.
By decision dated December 22, 2006, OWCP denied the claim on the basis the medical
evidence failed to establish that the one accepted compensable factor of employment had
aggravated or otherwise contributed to his emotional condition. It had found that appellant’s
presence at the Pentagon to provide counter intelligence support for one day in the aftermath of
the September 11, 2001 attacks was a compensable factor of employment.
Appellant disagreed with OWCP’s decision and requested a telephonic hearing, which
was held on May 10, 2007. By decision dated July 5, 2007, OWCP’s hearing representative
affirmed the prior decision.
On August 30, 2010 appellant, through his legal counsel, requested reconsideration of the
denial of his claim. In support of his request, a July 16, 2009 report from Dr. James Medling, a
clinical psychologist, was submitted. Dr. Medling noted the history of injury and diagnosed
chronic post-traumatic stress disorder, depressive disorder, and generalized anxiety disorder.
Dr. Medling stated, in part, appellant “was assigned to the Pentagon after the 9/11 terrorist attack
and after three days requested to be reassigned due to health problems and a flare up of his
symptoms of post-traumatic stress.” He opined that appellant suffered a “substantial aggravation
of his preexisting complaints of post-traumatic stress disorder resulting from his Vietnam
experience, with his assignment to the Pentagon after the 9/11 terrorist attack and from his
refusal to sign an Air Force letter of agreement that resulted in his transfer, perceived
“demotion,” and an Equal Employment Opportunity Commission (EEOC) suit that was settled
out of court.”
By decision dated September 22, 2010, OWCP denied appellant’s request for
reconsideration finding it was not timely filed and failed to present clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant must file his or his application for review within one year of the date of that decision.3
The Board has found that the imposition of the one-year limitation does not constitute an abuse
of the discretionary authority granted OWCP under section 8128(a) of FECA.4
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear

3

20 C.F.R. § 10.607(a).

4

5 U.S.C. § 2128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

2

evidence of error.5 OWCP regulations and procedure provide that OWCP will reopen a
claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in 20
C.F.R. § 10.607(a), if the claimant’s application for review shows clear evidence of error on the
part of OWCP.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.7 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.8 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.11
ANALYSIS
In its September 22, 2010 decision, OWCP properly determined that appellant filed an
untimely request for reconsideration. Appellant’s reconsideration request was filed on
August 30, 2010, more than one year after OWCP’s hearing representative’s July 5, 2007 merit
decision.12 Thus, it was filed outside the one-year time period. Appellant must therefore
demonstrate clear evidence of error on the part of OWCP in issuing its prior decisions.
Appellant’s request for reconsideration does not establish clear evidence of error. He has
not established how the new medical evidence submitted after the July 5, 2007 OWCP decision
demonstrates clear error in the denial of his claim. As noted, appellant established only one
compensable employment factor, his one-day exposure to the aftermath of the terrorist attack
while performing his assigned duties at the Pentagon recovery site on or about September 12,
2001, but the medical evidence was insufficient to establish that the compensable work factor
caused, aggravated or otherwise contributed to his psychiatric condition. While Dr. Medling’s
5

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

6

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3d (January 2004). OWCP’s procedures further provide, the term clear evidence of error is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that OWCP made an
error (for example, proof that a schedule award was miscalculated).
7

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

8

20 C.F.R. § 10.607(b); Leona N. Travis, 43 ECAB 227, 240 (1991).

9

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

10

See Leona N. Travis, supra note 8.

11

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

12

According to OWCP procedure, the one-year period for requesting reconsideration begins on the date of the
original OWCP decision, but the right to reconsideration within one year also accompanies any subsequent merit
decision on the issues, including any merit decision by the Board. Federal (FECA) Procedure Manual, Part 2 -Claims, Reconsiderations, Chapter 2.1602.3b (January 2004).

3

July 16, 2009 report is generally supportive of appellant’s claim, it is insufficient to establish
clear evidence of error. The term clear evidence of error is intended to represent a difficult
standard. The submission of evidence which, if submitted before the denial was issued, would
have required further development, is still not enough to establish clear evidence of error.13
Dr. Medling’s report does not manifest on its face that OWCP committed an error in denying
appellant’s claim. Thus, the evidence is insufficient to establish clear evidence of error.
On appeal, appellant’s counsel asserts OWCP’s decision is contrary to fact and law.
However, for the reasons articulated herein, appellant has not established clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated September 22, 2010 is affirmed.
Issued: August 3, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

13

Joseph R. Santos, 57 ECAB 554 (2006).

4

